Citation Nr: 1144174	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-11 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1965 to August 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2009, the RO denied the Veteran's claims for entitlement to service connection for a back disorder, bilateral hearing loss, and tinnitus.  The Veteran perfected an appeal regarding that issue in 2010.  A decision on those issues will be issued separately under a different docket number than the present appeal.  


FINDINGS OF FACT

1.  Effective December 2005, the Veteran's countable income is $29,340; effective December 2006, the Veteran's countable income is $23,352; and effective December 2007, the Veteran's countable income is $23,604.

2.  Effective December 2005, there are no allowable medical expenses; effective December 2006, the Veteran's allowable medical expenses are $7,553; effective August 2007, the Veteran's allowable medical expenses are $6,886; effective September 2007, the Veteran's allowable medical expenses are $9,765; and effective December 2007, the Veteran's allowable medical expenses are $9,748.

3.  Effective December 2005, the Veteran's adjusted countable income of $29,340 exceeds the maximum annual pension rate (MAPR) for a veteran with one dependent of $13,855; effective December 2006, the Veteran's adjusted countable income of $15,799 exceeds the applicable MAPR of $14,313; and effective August 2007, the Veteran's adjusted countable income of $16,466 exceeds the applicable MAPR of $14,313. 

4.  Effective September 2007, the Veteran's adjusted countable income of $13,587 does not exceed the applicable MAPR of $14,313; and effective December 2007, the Veteran's adjusted countable income of $113,856 does not exceed the applicable MAPR of $14,653.


CONCLUSIONS OF LAW

1.  The criteria for payment of nonservice-connected VA pension benefits prior to September 2007 have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), 3.271, 3.272, 3.273 (2011).

2.  The criteria for payment of nonservice-connected VA pension benefits as of September 2007 have been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), 3.271, 3.272, 3.273 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   Although a letter was not sent prior to initial adjudication, there is no prejudice to the Veteran in proceeding to adjudication of this claim.  This is because the required notice was provided in a November 2006 letter, which was followed by a readjudication of the claim in a March 2008 statement of the case.  Prickett, 20 Vet. App. at 376.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and Social Security Administration (SSA) records have been obtained.  Additionally, the Veteran has submitted evidence regarding his claimed medical expenses and income.  VA did not provide the Veteran with a medical examination but none is required in this case because the only issues for consideration are the Veteran's income and medical expenses.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

VA pension benefits are payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of any willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, the Veteran's income is not in excess of the MAPR.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  Here, the Veteran has the requisite service.  Additionally, a February 2007 note from his treating VA physician indicated he is disabled due to nonservice-connected neck and spine disabilities.  Accordingly, the crux of this appeal is whether the Veteran's adjusted countable income exceeds MAPR.  

In determining annual countable income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  The following are excluded from countable income for the purpose of determining entitlement to pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items.  38 C.F.R. § 3.272 (emphasis added).  SSA income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Permissible medical expenses include nonprescription drugs and health insurance premiums, but not life insurance premiums.  See VA Adjudication Procedure Manual, M21-1MR, Part V, subpart I, Chapter 3, Section D, 13(k), (l).  

In order to afford the Veteran the benefit of the doubt, the Board has recalculated the Veteran's countable income, claimed medical expenses, allowable medical expenses, and adjusted countable income for the years 2006 and 2007, each time the Veteran submitted additional information regarding his income and expenses.  These calculations are based on the evidence associated with the claims file.  First, the Board includes the Veteran's submitted medical expenses because he has provided the required information.  Second, the Board has excluded from allowable medical expenses the Veteran's life insurance premiums as they are not eligible expenses, as noted above.  Third, the Board finds that the Veteran's spouse's income changed from approximately $29,000 upon initial submission of the pension claim, to $12,480, which represents payment of $240 per week for 52 weeks.  Although the Veteran asserts that his wife's income is $960 per month, that reflects a calculation of four payments of $240 in a month and does not reflect the full 52 weeks in year.  

In his September 2006 claim, the Veteran listed two sources of income for his spouse, which total $29,340.  No medical expense information was submitted.  The MAPR, effective December 2005, for a veteran and a spouse is $13,855.  In a November 2006 rating letter, the RO determined that the Veteran was not eligible for pension benefits because the Veteran's spouse's income exceeded the MAPR.

In November 2006, the RO determined that the Veteran had been awarded SSA benefits, effective December 2006.  In an August 2007 notice of disagreement, the Veteran notified the RO that his spouse was now employed in a different position earning $960 per month and that he was receiving $906 per month from the SSA.  Accordingly, the Veteran's countable income was $23,352.  Furthermore, he submitted claimed medical expenses of $689 per month or $8,268 for the year.  The MAPR, effective December 2006, is $14,313 and five percent of that amount is $715.  Subtracting $715 from $8,268 leaves allowable medical expenses of $7,553.  Subtracting $7,553 from $23,352 results in adjusted countable income of $15,799.  This amount exceeds the MAPR of $14,313.  

In an August 2007 Medical Expenses Report, the Veteran listed expenses of $7,601, including various medications and health insurance.  This number excludes the listed life insurance premiums.  Countable income and MAPR, $23,352 and $14,313, respectively, remained the same.  Subtracting five percent of the MAPR, or $715, from the Veteran's claimed medical expenses of $7,601, results in allowable medical expenses of $6,886.  Subtracting that amount from the Veteran's countable income results in adjusted countable income of $16,466.  This amount exceeds the MAPR of $14,313.  

In an undated spreadsheet, the RO listed allowable medical expenses as $4,352.  This is the total amount if the Veteran's health and life insurance premiums are added together.  The RO did not, however, include any of the Veteran's other listed expenses.  The RO concluded that the Veteran's income of $22,392 exceeds the MAPR of $14,313.

In a September 2007 submission, the Veteran reported medical expenses of $10,480.  This amount includes the Veteran's health insurance premiums, but not his life insurance premiums.  The increase in expenses was primarily due to an increase in his health insurance premiums.  The Veteran's countable income remained at $23,352, the MAPR is $14,313, and five percent of the MAPR is $715.  Subtracting $715 from $10,480, the Veteran's allowable medical expenses are $9,765.  Subtracting $9,765 from the Veteran's countable income of $23,352results in adjusted countable income of $13,587.  This amount does not exceed the MAPR of $14,313.  

In a December 2007 spreadsheet, the RO recalculated the Veteran's countable income and medical expenses, due to a change in the Veteran's SSA payment from $906 to $927, effective December 2007.  Thus, the RO determined the Veteran's countable income was $23,604.  The RO also determined that allowable medical expenses were $4,762, which again included only health insurance and life insurance premiums, and excluded all other submitted medical expenses.  The MAPR effective December 2007 is $14,643 and five percent of MAPR is $732.  The RO subtracted $732 from $4,762, which resulted in allowable medical expenses of $4,030.  Subtracting $4,030 from $23,604, results in adjusted countable income of $19,574.  The RO thus determined the income exceeds MAPR.  

Using the Board's calculations regarding the Veteran's allowable medical expenses effective December 2007, the Veteran's SSA payments of $11,124 and his spouse's income of $12,480, countable income is $23,604.  The Veteran's claimed expenses remained $10,480.  The MAPR effective December 2007 is $14,643 and five percent of MAPR is $732.  Subtracting $732 from $10,480 results in allowable medical expenses of $9,748.  Subtracting $9,748 from $23,604 results in adjusted countable income of $13,856, which does not exceed MAPR.

Thus, taking the calculations as noted above, the relevant numbers effective December 2005 are:  countable income of $29,340; no submitted medical expenses; and MAPR of $13,855.  On this basis, there is no basic entitlement to pension.  The relevant numbers, effective on and after December 2006, are:  countable income of $23,352; allowable medical expenses of $7,553 or $6,886; adjusted countable income of $15,799 or $16,466; and MAPR of $14,313.  Because the adjusted countable income exceeds MAPR, pension is not warranted.  

But in September 2007, the Veteran's claimed medical expenses increased due to an increase in his medical insurance premiums.  Thus, the relevant numbers as of that date are as follows:  countable income of $23,352; allowable medical expenses of $9,765; adjusted countable income of $13,587; and MAPR of $14,313.  Adjusted countable income does not exceed MAPR.  In December 2007, the Veteran's SSA payment and the MAPR increased, but the other numbers apparently remained the same.  The relevant numbers, effective December 2007, are as listed:  countable income of $23,604; allowable medical expenses of $9,748; adjusted countable income of $13,856; and MAPR of $14,643.  Adjusted countable income does not exceed MAPR.  Thus, as of September 2007, pension benefits are warranted.  Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports entitlement to pension as of the date of the Veteran's increased medical expenses.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Nonservice-connected pension benefits are granted as of September 2007.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


